Citation Nr: 1717953	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  06-35 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Dennis Peterson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and May 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and San Diego, California, respectively.

In a July 2010 decision, the Board denied the issues of entitlement to an increased evaluation for PTSD and to TDIU.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court vacated the Board's July 2010 decision and granted the parties' Joint Motion for Remand (Joint Motion).  

The Board then denied the Veteran's claims in a May 2011 decision, which the Veteran again appealed.  In December 2011, the Court granted the parties' Joint Motion and vacated the Board's May 2011 decision.

The Board subsequently remanded the case for further development in September 2012.  The case has since been returned to the Board for appellate review.

The Veteran had originally testified at a June 2010 hearing before a Veterans Law Judge who is no longer employed at the Board. A transcript of that hearing has been associated with the claims file.  The Veteran was offered the opportunity to testify at another hearing before a different Veterans Law Judge who would ultimately decide the appeal.  He opted for an additional hearing and testified at a January 2017 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in April 2014 in connection with his claim for an increased evaluation for PTSD.  However, during the January 2017 hearing, the Veteran indicated that his PTSD had worsened during the last two or three years.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected PTSD.

In addition, the Veteran testified at the January 2017 hearing that he had applied to participate in a VA vocational rehabilitation program on multiple occasions.  Thus, on remand, the Veteran's vocational rehabilitation records should be associated with the claims file.

Moreover, during the January 2017 hearing, the Veteran indicated that he had applied for disability benefits from the Social Security Administration (SSA), but was denied.  Such records may be relevant to the claims on appeal.  Therefore, the AOJ should attempts to obtain any SSA decisions to grant or deny benefits and the records upon which any decision was based.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should obtain and associate with the claims file the Veteran's vocational rehabilitation records.

3.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the sear26ch for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




